

117 HRES 549 IH: Condemning the assassination of the Haitian President, and urging United States and global support of Haitian-led solutions.
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 549IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Ms. Wilson of Florida (for herself and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the assassination of the Haitian President, and urging United States and global support of Haitian-led solutions.Whereas, on July 7, 2021, Haitian President Jovenel Moise was assassinated, and his wife was critically wounded at their home in Port-au-Prince;Whereas, prior to this heinous attack, Haiti was already mired in a series of crises, including growing political unrest, poverty, and a threefold increase in kidnappings;Whereas Haiti has long been one of the most vulnerable nations in the Western Hemisphere;Whereas over 1,000,000 persons of Haitian descent live throughout the United States;Whereas Haiti’s stability has significant economic and security implications for the United States and the region;Whereas the close proximity of Haiti to the shores of the United States, in conjunction with the common bond of mutual values and commitment to democracy, ensures lasting comity of nations and continued trade and diplomatic relations; andWhereas Haiti, the only republic to rise from a successful slave rebellion, inspires pride, solidarity, and self-reliance: Now, therefore, be itThat the House of Representatives—(1)joins with President Biden in extending the condolences of the American people to the people of Haiti, First Lady Martine Moise, and the Moise family on the tragic loss of President Jovenel Moise;(2)condemns, in the strongest terms, the assassination of Haitian President Jovenel Moise on July 7, 2021, and supports United States contributions to the investigation of this heinous act and efforts to bring the persons responsible to justice;(3)supports negotiations between Haiti’s political actors and civil society to conduct free and fair elections and charter a path back to democratic rule;(4)urges President Biden and the Haitian Government to engage Haitian civil society and not rush to hold elections without ensuring that the proper conditions are met;(5)urges President Biden to oppose Haitian elections until a legitimate provisional electoral council, with the support of Haitian civil society, is constitutionally formed;(6)urges President Biden to refrain from deploying United States troops to Haiti; and(7)recognizes that solutions to the current crises should not be imposed from abroad and that Haitian civil society and the Haitian diaspora must play a central role in restoring faith in the Haitian Government and charting a path to free and fair elections when possible.